— Order unanimously affirmed, without costs. Memorandum: Claimant seeks to recover damages for lost profits allegedly occasioned by the closing of Erie Barge Canal from October, 1974 to October, 1975. His allegations of negligence on the part of the State are without merit. We need not explore this claim, however, since claimant’s action is time barred. Any cognizable claim which might have existed accrued in October, 1975. Thus, a written notice of intention to file a claim was required to be filed within 90 days of such accrual and the claim *723itself within three years (Court of Claims Act, § 10, subd 6; CPLR 214). Claimant served his notice of intention to file a claim on March 12, 1979 and served his claim May 9, 1980, both clearly outside of the statutory limits. Therefore, the claim must be dismissed (Court of Claims Act, § 12, subd 2). (Appeal from order of Court of Claims, Quigley, J. — claim for loss of profits.) Present — Callahan, J. P., Doerr, Boomer, Green and Schnepp, JJ.